                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 RONALD LIKE,                                    )
                                                 )
                Plaintiff,                       )
                                                 )
          v.                                     )          No. 4:19-CV-1768 JCH
                                                 )
 SCOTT DOWDY, et al.,                            )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

       Upon review of the Court file, the Court notes that there has been no activity in this action

since the filing of the return of proof of service upon defendants Scott Dowdy, Steve Lorts, Ariel

Hobb, and Timothy Alexander on November 7, 2019. See ECF Nos. 11-14. The four Phelps

County Jail employee defendants in this case were served with process by the U.S. Marshals on

October 28, 2019. Pursuant to Federal Rule of Civil Procedure 12, defendants’ responsive

pleadings were due within twenty-one (21) days after being served. As of the date of this Order,

nothing has been filed.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff shall, within thirty (30) days of the date of this

Order, file appropriate motions for entry of default and for default judgment, supported by all

necessary affidavits and documentation, as well as proposed orders for the Court’s consideration,

with respect to defendants Scott Dowdy, Steve Lorts, Ariel Hobb, and Timothy Alexander.

       IT IS FURTHER ORDERED that the Clerk of Court shall mail a copy of this Order,

along with plaintiff’s complaint (ECF No. 1) and the Order issuing process (ECF No. 8), to the
Phelps County Sheriff’s Department, 500 West 2nd Street, Rolla, MO 65401, ATTN: Sheriff

Richard L. Lisenbe.

       Failure to comply with this order may result in dismissal without prejudice.

       Dated this     2nd   day of December, 2019.



                                              \s\ Jean C. Hamilton
                                              JEAN C. HAMILTON
                                              UNITED STATES SENIOR DISTRICT JUDGE




                                             2
